Citation Nr: 1632036	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  15-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disorder, claimed as cervical torticollis/dystonia.


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In December 2015, the Board remanded the instant claim.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VMBS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A cervical neck disorder other than cervical torticollis/dystonia is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  The Veteran's cervical torticollis/dystonia is a congenital disease and clear and unmistakable evidence establishes that such existed prior to service and did not permanently increase in severity beyond the natural progression during service.


CONCLUSION OF LAW

A cervical neck disorder, claimed as cervical torticollis/dystonia was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The Board concludes that VA's duty to notify was satisfied by a letter in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records and VA treatment records have been obtained and considered.  Moreover, he has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in conjunction with the claim decided in February 2016 to determine the nature and etiology of the Veteran's cervical neck disorder.  Neither the Veteran nor his representative has alleged that this VA examination is inadequate for adjudication purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's claimed cervical neck disorder as it includes an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's service connection claim and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the December 2015 remand directives in providing the Veteran with a VA examination in February 2016, and as such no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  

II.  Service Connection

Governing Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.   § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

A May 1953 service entrance examination was negative for any relevant spine or neck abnormalities.  An exit examination conducted in May 1955 reflected no relevant abnormalities on clinical evaluation.  The remaining service treatment records are negative for complaints, treatments, or diagnoses related to any neck or spine disorder.  

Post-service treatment records reflect a diagnosis of cervical torticollis/dystonia.  A June 1966 treatment note reflects some scoliosis and some osteoarthritic changes.  The Veteran reported that he suffered a neck injury during basic training for which he was treated with muscle relaxants.  See February 2011, January 2014, and May 2015 Written Statements.  The Veteran asserts that although most of the pain he experienced at the time of his injury subsided, the muscle contraction he experienced was recurrent.  He further reported that his neck contractions continued after service, resulting in surgery in 1958.  He states that he was diagnosed with cervical torticollis or dystonia at that time and the condition has persisted.  A June 2010 treatment record reflects the Veteran's reports of neck pain and stiffness and the physician noted the Veteran's history of congenital malformation torticollis. 

A February 2016 VA  Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ) reflects the Veteran's reports that during training he developed a strain of the "SCM [sternocleidomastoid] muscle," and that he was treated with pain medication.  The Veteran reported that following service, the pain continued  and that in 1958 he had a contraction of the right side of his neck, which continued and was associated with dizziness and difficulty concentrating.  The Veteran reported that his symptoms were so severe he had to drop out of school.  The Veteran reported that he was eventually diagnosed with torticollis and that he sought various forms of treatment from acupuncture, traction and chiropractic treatment.  The Veteran reported that due to his condition, he developed premature arthritis in his neck and underwent surgery in 1958 to resect the muscle in his neck.  The Veteran reported that he currently manages his pain and stiffness with exercise.  

The examiner opined that it is less likely than not that the Veteran's claimed condition had its onset during military service.  In this regard, the examiner noted a review of the Veteran's service treatment records and post-service treatment records as well as the Veteran's contentions.  The examiner further noted that the Veteran's post-service records contain radiographic findings consistent with the surgery that the Veteran reported, and x-rays as early as 1966 which indicated some degenerative changes, were considered consistent with "a dystonia history."  In addition, the examiner noted the photographs provided by the Veteran.  Nevertheless, the examiner concluded the claimed disability was unrelated to service, as dystonia and torticollis are most often congenital, the photographs did not clearly depict torticollis positioning, and there were no relevant complaints recorded in the service treatment records, contrary to the reports the Veteran now asserts.  (In this regard, the STR's contained a number of other complaints, such that it would be reasonable to expect them to include neck complaints if in fact, they were present as now contended.)  In any event, the examiner noted that neck pain and stiffness are common complaints, and a single occurrence is not prima facie evidence of dystonia or torticollis.  With respect to the question of an in-service aggravation of congenital dystonia, the examiner indicated even assuming an in-service incident as the Veteran described, this was consistent with the natural progression of it.  The examiner found that there was no evidence of any chronic or disabling neck condition resulting from the single reported incident and "it cannot be said that service itself was responsible for aggravating the condition beyond natural progression, as his condition remained stable and unchanged throughout his service."  The examiner concluded it is less likely than not that the Veteran's dystonia, torticollis and resultant degenerative disease of the neck had onset during service, and further concluded that it is less likely than not that the condition was aggravated beyond its natural progression by service. 

Degenerative Joint Disease Cervical Spine

The Veteran asserts that his degenerative joint disease is either the result of an injury he suffered while in service or was aggravated by such injury and service, and has caused him continuous neck pain and stiffness. 

The Board finds, based on the foregoing, the preponderance of the evidence is against the Veteran's claim for service connection for cervical spine degenerative joint disease. 

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in May 1955.  Moreover, as will be discussed below, the Board finds that the Veteran's statements regarding a continuity of neck symptomatology since service are not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for cervical spine degenerative joint disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Relevant to direct service connection, while the evidence of record shows that the Veteran has currently diagnosed cervical spine degenerative joint disease, the probative evidence of record demonstrates that it is not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's degenerative joint disease was less likely than not related to service but rather was the result of his congenital dystonia and torticollis.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.

The Board notes that the Veteran has contended on his own behalf that his current cervical spine degenerative joint disease is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran may credibly describe current symptoms such as neck pain and stiffness.  As to the etiology of the cervical spine degenerative joint disease, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of bone in the neck involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the etiology of his cervical spine degenerative joint disease to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand is highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service neck injury and/or symptoms and his current cervical spine degenerative joint disease.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service injury and/or symptoms and the current nature of his cervical spine degenerative joint disease.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in the context of pursuing this claim the Veteran reported that he suffered a neck injury during service and was treated with muscle relaxants.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran claimed that he sought treatment during service for a neck injury, there is no evidence of such in his service treatment records.  Further there is record of the Veteran receiving treatment for various other conditions during his service, however there is no record of a neck injury or complaint.  In addition, the Veteran's exit examination reports no complaints or diagnosis of a neck condition.  Finally, when the Veteran first submitted a claim for benefits in October 1955, he did not claim that he incurred any disability relating to his neck.  Thus, it is not credible to now state there was on-going neck discomfort since service, when contemporaneous records where one would reasonably expect them to be documented, show no such complaints.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disorder other than torticollis/dystonia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Torticollis/Dystonia

Generally, service connection for congenital "disease" may be awarded if incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Service connection is generally precluded by regulation for "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  As torticollis/dystonia is apparently a disease entity and not a "defect," the presumption of soundness under 38 U.S.C.A.  § 1111 is applicable.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

Here, the Veteran was not "noted" to have dystonia or torticollis during the May 1953 service entrance examination.  Thus, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  However, the previously discussed VA medical opinion makes plain this is a congenital condition, and therefore it clearly and unmistakably existed prior to service.  Nevertheless, VA has the burden of establishing by clear and unmistakable evidence that torticollis/dystonia was not aggravated during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

In Wagner, the Federal Circuit, as relevant to the aggravation prong, found that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.  Id. at 1096.

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

With respect to the factor of aggravation of torticollis/dystonia, the Veteran's service treatment records reflect no lay or medical evidence of his claimed neck symptoms, to include pain.  To the contrary, the Veteran's service examinations, to include his May 1955 service separation examination, showed no complaints referable to torticollis/dystonia.  Moreover, the VA examiner opined that there was no evidence of aggravation of torticollis/dystonia beyond the normal progression in service.  Indeed, the VA examiner noted that even if conceding the Veteran's reported single in service incident, the examiner opined that such would still represent and be consistent with the natural progression of the Veteran's disorder.  There is no contrary opinion of record. 

Accordingly, the evidence clearly and unmistakably establishes that the Veteran's pre-existing torticollis/dystonia did not increase in severity in service beyond the normal progression.  Service treatment records show no complaints of or treatment for a neck disability.  Moreover, as discussed above, the Board has found the Veteran's statements regarding a continuity of symptomology and an in-service onset of symptoms are not credible.  To the extent that the Veteran argues otherwise, the Board places greater probative value on the opinion of the VA examiner who has greater expertise and training than the Veteran in identifying the characteristics of torticollis/dystonia. 

Likewise, knowledge regarding whether this neck condition has increased in severity beyond the natural progression as a result of an alleged in service injury involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the aggravation of his torticollis/dystonia to have little probative value as he is not competent to opine on such complex medical questions.  Additionally, as previously stated, the opinions of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

In sum, the Board finds that the clear and unmistakable evidence establishes that the Veteran's torticollis/dystonia existed prior to service and was not aggravated by service.  Accordingly, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for a neck disorder, claimed as torticollis/dystonia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


